UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x
UNITED STATES OF AMERICA,                          15-CR-648 (VM)
                                                      ORDER
           -against-

KEVIN GUMBS,

                    Defendant.
---------------------------------x
VICTOR MARRERO, U.S.D.J.:

     The   Court   previously    scheduled    a   supervised    release
conference in the above-referenced matter for December 13,
2019 at 3:30 p.m.      Due to a scheduling conflict,          the Court
advised the parties that it would reschedule the conference.
The Court has been advised that the parties are available on
January 10, 2020 at 3:45 p.m.


     Accordingly,    it is hereby ordered that the supervised
release conference be held before Judge Marrero on Friday,
January 10, 2020 at 3:45 p.m.


SO ORDERED:

Dated:     New York, New York
           26 November 2019




                                      ~           Victor Marrero
                                                     U.S.D.J.



                                             USDC SDNY
                                             DOCUMENT
                                             ELECTRONICALLY FILED
                                             DOC#:
                                             DATE FILEµ:
                                                           ---M~ v,
                                                              f (i  7
